DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gotthold et al. (US 20040258130; hereinafter Gotthold).

Regarding claim 15, Gotthold teaches an assembly (see figs. 1, 4-7 and 10) comprising: 
a support member (17) comprising a via (opening with 55/55’ therein; see fig. 10; see also fig. 1); 
a substrate (15/302) disposed adjacent to the support member (see fig. 1 showing such configuration; see also fig. 18); 

a sheath (55/55’; see figs. 4-7 and 10) surrounding at least a portion of the hot end of the fiber optic cable (see figs. 4-7 and 10 showing this surrounding of the hot end of the optical fiber), wherein at least a portion of the sheath is disposed in the via (see figs. 1 and 10 showing the sheath/housing in the via/opening in chuck 17); and 
a retaining member (at least threads 83; see fig. 10) securely and removably engaging the sheath within the support member (see fig. 10 showing a secure and removable configuration between the sheath and support via the retaining member), 
wherein a vacuum seal is provided ([0043] teaches that “if threads are used in a vacuum application, the housing 55' is sealed to the chuck 17”) between the sheath and the substrate (see figs. 1 and 10 showing that the seal of the threads is positioned such that the seal acts between the housing/sheath 55/55’ and substrate 15).

Regarding claim 20, Gotthold teaches that the temperature sensing probe senses the temperature of a substrate in a vacuum (23 is a vacuum pump for the chamber 11 -- [0031]; see fig, 1 showing the temperature sensor 31 being in the vacuum chamber).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotthold et al. (US 20040258130; hereinafter Gotthold) in view of Lue et al. (US 20030209773; hereinafter Lue).

Regarding claim 1, Gotthold teaches a temperature sensing probe (abstract; see fig. 1), comprising: 
a fiber optic cable (33/41; see at least [0032] and [0034]; see also figs. 1 and 4-7) having at a cold end (end outside enclosure 13; see fig. 1) an optical interface (at least 34; see fig. 1; [0033]) and at a hot end (end inside enclosure 13; see fig. 1) a temperature sensing element (31/300; see figs. 1 and 18; [0032]) for contacting a substrate (15/302; see figs. 1 and 18; see also [0032] which teaches at least “a temperature sensor 31 that contacts an underside of the substrate 
a sheath (55/55’; see figs. 4-7 and 10) surrounding at least a portion of the hot end of the fiber optic cable (see figs. 4-7 and 10 showing this surrounding of the hot end of the optical fiber); and 
a retaining member (at least threads 83; see fig. 10) for securely and removably engaging the sheath with a support member (chuck 17; see fig. 10 showing a secure and removable configuration between the sheath and support via the retaining member), 
wherein a vacuum seal is provided ([0043] teaches that “if threads are used in a vacuum application, the housing 55' is sealed to the chuck 17”) between the sheath and the substrate (see figs. 1 and 10 showing that the seal of the threads is positioned such that the seal acts between the housing/sheath 55/55’ and substrate 15).
Gotthold does not directly and specifically state that the luminescent/phosphor material is a fluorescent material.
However, Lue teaches a temperature sensor (abstract) where “the temperature sensitive material 150 is a phosphorescent material, such as phosphor. Phosphor is a chemical substance that exhibits fluorescence when excited.” ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to understand the phosphor of Gotthold with the specific knowledge that phosphor is a fluorescent material of Lue. This is because using a fluorescent material allows for excitation in order to determine a temperature of the material ([0061] of Lue). This is important in order to form a thermometer (see [0039] of Lue).

claim 2, Gotthold teaches a light detector (photodetector 35; see fig. 1; [0032]) in optical communication with the optical interface (see fig. 1).

Regarding claim 3, Gotthold teaches a [] source in optical communication with the optical interface (excitation source 36; see fig. 1; [0033]).
Gotthold does not directly and specifically state that the excitation source is a light source.
However, Lue teaches a temperature sensor (abstract) where “Phosphor is a chemical substance that exhibits fluorescence when excited. Excitation can be by a variety of means including a light beam” ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the excitation source of Gotthold with the specific knowledge of a light beam as an excitation source of Lue. This is because using a light source allows for excitation of the material in order to determine a temperature of the material ([0061] of Lue). This is important in order to form a thermometer (see [0039] of Lue).

Regarding claim 4, Gotthold teaches a controller (at least 35/36/37 and further un-shown control system [0032] – see fig. 1) comprising a light detector (photodetector 35; see fig. 1; [0032]) in optical communication with the optical interface (see fig. 1) and a [] source (excitation source 36; see fig. 1; [0033]) in optical communication with the optical interface (see fig. 1), wherein the controller is configured to control the temperature of the substrate ([0032] teaches that the control system may be used “to control the heater 19”; see fig. 1 showing the heater 19 as a “substrate heater”).

However, Lue teaches a temperature sensor (abstract) where “Phosphor is a chemical substance that exhibits fluorescence when excited. Excitation can be by a variety of means including a light beam” ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the excitation source of Gotthold with the specific knowledge of a light beam as an excitation source of Lue. This is because using a light source allows for excitation of the material in order to determine a temperature of the material ([0061] of Lue). This is important in order to form a thermometer (see [0039] of Lue).

Regarding claim 5, Gotthold lacks direct and specific teaching that the sheath comprises silicon.
However, Lue teaches a temperature sensor (abstract) where “a silicon comprising material, a glass, or a plastic is used for the shell” ([0012]; see also at least abstract and [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the housing/sheath of Gotthold with the specific knowledge of a silicon comprising shell for the sensor of Lue. This is because using silicon allows for preventing the temperature sensitive material from being exposed to the surrounding environment ([0012] of Lue). This is important in order to maintain the device in a robust and durable manner.

claim 6, Gotthold teaches that the temperature sensing probe senses the temperature of a substrate in a vacuum (23 is a vacuum pump for the chamber 11 -- [0031]; see fig, 1 showing the temperature sensor 31 being in the vacuum chamber).

Regarding claim 9, Gotthold teaches that a temperature sensing probe (abstract; see fig. 1), comprising: 
a fiber optic cable (33/41; see at least [0032] and [0034]; see also figs. 1 and 4-7) having at a cold end (end outside enclosure 13; see fig. 1) an optical interface (at least 34; see fig. 1; [0033]) and at a hot end (end inside enclosure 13; see fig. 1) a temperature sensing element (31/300; see figs. 1 and 18; [0032]) for contacting a substrate (15/302; see figs. 1 and 18; see also [0032] which teaches at least “a temperature sensor 31 that contacts an underside of the substrate 15”), wherein the substrate comprises a [] material (luminescent/phosphor material 49/306/406; see figs. 4-7, 18-19 and [0035]; see also [0050-51] and [0058]); 
a sheath (55/55’; see figs. 4-7 and 10) surrounding at least a portion of the hot end of the fiber optic cable (see figs. 4-7 and 10 showing this surrounding of the hot end of the optical fiber); 
a light detector (photodetector 35; see fig. 1; [0032]) in optical communication with the optical interface (see fig. 1); 
a [] source (excitation source 36; see fig. 1; [0033]) in optical communication with the optical interface (see fig. 1); and a
retaining member (at least threads 83; see fig. 10) for securely and removably engaging the sheath with a support member (chuck 17; see fig. 10 showing a secure and removable configuration between the sheath and support via the retaining member), wherein a vacuum seal 
Gotthold does not directly and specifically state that the luminescent/phosphor material is a fluorescent material; and that the excitation source is a light source.
However, Lue teaches a temperature sensor (abstract) where “the temperature sensitive material 150 is a phosphorescent material, such as phosphor. Phosphor is a chemical substance that exhibits fluorescence when excited.” ([0061]) and that “Excitation can be by a variety of means including a light beam” ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the excitation source and to understand the phosphor of Gotthold with the knowledge of a light beam as an excitation source and with the knowledge that phosphor is a fluorescent material of Lue. This is because using a light source allows for excitation of a fluorescent material in order to determine a temperature of the material ([0061] of Lue). This is important in order to form a thermometer (see [0039] of Lue).

Regarding claim 10, Gotthold teaches a controller (at least 35/36/37 and further un-shown control system [0032] – see fig. 1) comprising a light detector (photodetector 35; see fig. 1; [0032]) in optical communication with the optical interface (see fig. 1) and a [] source (excitation source 36; see fig. 1; [0033]) in optical communication with the optical interface (see fig. 1), wherein the controller is configured to control the temperature of the substrate ([0032] 
Gotthold does not directly and specifically state that the excitation source is a light source.
However, Lue teaches a temperature sensor (abstract) where “Phosphor is a chemical substance that exhibits fluorescence when excited. Excitation can be by a variety of means including a light beam” ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the excitation source of Gotthold with the specific knowledge of a light beam as an excitation source of Lue. This is because using a light source allows for excitation of the material in order to determine a temperature of the material ([0061] of Lue). This is important in order to form a thermometer (see [0039] of Lue).

Regarding claim 11, Gotthold lacks direct and specific teaching that the sheath comprises silicon.
However, Lue teaches a temperature sensor (abstract) where “a silicon comprising material, a glass, or a plastic is used for the shell” ([0012]; see also at least abstract and [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the housing/sheath of Gotthold with the specific knowledge of a silicon comprising shell for the sensor of Lue. This is because using silicon allows for preventing the temperature sensitive material from being exposed to the surrounding environment ([0012] of Lue). This is important in order to maintain the device in a robust and durable manner.

Regarding claim 12, Gotthold teaches that the temperature sensing probe senses the temperature of a substrate in a vacuum (23 is a vacuum pump for the chamber 11 -- [0031]; see fig, 1 showing the temperature sensor 31 being in the vacuum chamber).

Regarding claim 16, Gotthold teaches that the temperature sensing element comprises a [] material (luminescent/phosphor material 49/306/406; see figs. 4-7, 18-19 and [0035]; see also [0050-51] and [0058]).
Gotthold does not directly and specifically state that the luminescent/phosphor material is a fluorescent material.
However, Lue teaches a temperature sensor (abstract) where “the temperature sensitive material 150 is a phosphorescent material, such as phosphor. Phosphor is a chemical substance that exhibits fluorescence when excited.” ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to understand the phosphor of Gotthold with the specific knowledge that phosphor is a fluorescent material of Lue. This is because using a fluorescent material allows for excitation in order to determine a temperature of the material ([0061] of Lue). This is important in order to form a thermometer (see [0039] of Lue).

Regarding claim 17, Gotthold teaches that the substrate comprises a [] material (105; [0046]) at a location of the vacuum seal (see embodiment in figs. 15 and 13-14 showing the material in the substrate in view of the embodiment of fig. 10 having the seal showing the location as at the location of the seal around fiber 33’).

However, Lue teaches a temperature sensor (abstract) where “the temperature sensitive material 150 is a phosphorescent material, such as phosphor. Phosphor is a chemical substance that exhibits fluorescence when excited.” ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to understand the phosphor of Gotthold with the specific knowledge that phosphor is a fluorescent material of Lue. This is because using a fluorescent material allows for excitation in order to determine a temperature of the material ([0061] of Lue). This is important in order to form a thermometer (see [0039] of Lue).

Regarding claim 18, Gotthold teaches a controller (at least 35/36/37 and further un-shown control system [0032] – see fig. 1) comprising a light detector (photodetector 35; see fig. 1; [0032]) in optical communication with the optical interface (see fig. 1) and a [] source (excitation source 36; see fig. 1; [0033]) in optical communication with the optical interface (see fig. 1), wherein the controller is configured to control the temperature of the substrate ([0032] teaches that the control system may be used “to control the heater 19”; see fig. 1 showing the heater 19 as a “substrate heater”).
Gotthold does not directly and specifically state that the excitation source is a light source.
However, Lue teaches a temperature sensor (abstract) where “Phosphor is a chemical substance that exhibits fluorescence when excited. Excitation can be by a variety of means including a light beam” ([0061]).


Regarding claim 19, Gotthold lacks direct and specific teaching that the sheath comprises silicon.
However, Lue teaches a temperature sensor (abstract) where “a silicon comprising material, a glass, or a plastic is used for the shell” ([0012]; see also at least abstract and [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the housing/sheath of Gotthold with the specific knowledge of a silicon comprising shell for the sensor of Lue. This is because using silicon allows for preventing the temperature sensitive material from being exposed to the surrounding environment ([0012] of Lue). This is important in order to maintain the device in a robust and durable manner.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotthold as modified by Lue as applied to claims 1 and 9 respectively above and further in view of Sohda et al. (US 20090000548, hereinafter Sohda).

Regarding claim 7, Gotthold teaches that the temperature sensing probe senses the temperature of a substrate in a[n] environment (abstract).

However, Sohda teaches using a vacuum chamber (abstract; see fig. 1A) which may also be a cryogenic environment using a cryogenic pump and coil ([0092]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the processing chamber of Gotthold with the specific knowledge of cryogenically equipped processing chamber of Sohda. This is because cryogenically equipping a processing chamber allows for maintaining the substrate in a desired cryogenic environment for processing. This is important in order to meet end user substrate processing requirements.

Regarding claim 13, Gotthold teaches that the temperature sensing probe senses the temperature of a substrate in a[n] environment (abstract).
Gotthold lacks direct and specific teaching that the environment is cryogenic.
However, Sohda teaches using a vacuum chamber (abstract; see fig. 1A) which may also be a cryogenic environment using a cryogenic pump and coil ([0092]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the processing chamber of Gotthold with the specific knowledge of cryogenically equipped processing chamber of Sohda. This is because cryogenically equipping a processing chamber allows for maintaining the substrate in a desired cryogenic environment for processing. This is important in order to meet end user substrate processing requirements.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gotthold as modified by Lue as applied to claims 1 and 9 respectively above and further in view of Bergen et al. (US 20160011060, hereinafter Bergen).

Regarding claim 8, Gotthold teaches that the support member (17) is a[] chuck for use in semiconductor processing (17 may be a chuck [0031]; [0030]; [0048]).
Gotthold lacks direct and specific teaching that the chuck is an electrostatic chuck.
However, Bergen teaches an electrostatic chuck (14; [0030]; abstract; see fig. 3) for use in semiconductor processing ([0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the chuck for holding a substrate in semiconductor processing of Gotthold with the specific knowledge of the electrostatic chuck for holding a substrate in semiconductor processing of Bergen. This is because using an electrostatic chuck allows for using a known style of chuck for holding the substrate/wafer securely during processing. This is important in order to maintain the location of the substrate accurately in an easily secured and released manner.

Regarding claim 14, Gotthold teaches that the support member (17) is a[] chuck for use in semiconductor processing (17 may be a chuck [0031]; [0030]; [0048]).
Gotthold lacks direct and specific teaching that the chuck is an electrostatic chuck.
However, Bergen teaches an electrostatic chuck (14; [0030]; abstract; see fig. 3) for use in semiconductor processing ([0002]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855